Citation Nr: 0628687	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

In a June 2003 decision, the Board denied the veteran's claim 
for service connection for a respiratory disorder.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (theCourt).  The parties filed a Joint Motion 
for Remand with the Court in January 2004.  The Court issued 
an Order in February 2004, granting the Joint Motion and 
vacating the Board's June 2003 decision.  

In September 2004, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Any current respiratory disorder is not of service 
origin.

2.  In-service respiratory manifestations were acute and 
resolved.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In October 2004, the veteran was 
sent VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant was 
provided notice which was adequate.  Following the notice, a 
document issued in December 2005 constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in October 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.   

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id. In its decisions, the Board is bound to follow 
the precedent opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Analysis

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  While the veteran indicated 
that he had or had had a chronic cough at service entrance in 
October 1979, the examiner attributed a dry cough to 
cigarettes.  The lungs and chest were normal and there was no 
indication of a chronic disability.  Thus, a respiratory 
disorder was not noted on the service entrance examination 
and the veteran is entitled to a presumption of soundness at 
service entrance.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that a 
respiratory disorder existed prior to service should be based 
on "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The Board notes that there are two steps to rebut the 
presumption of soundness at entry.  VAOPGCPREC 3-03 (July 16, 
2003).  First, there must be clear and unmistakable evidence 
that a respiratory disorder preexisted service.  Second, 
there must be clear and unmistakable evidence that a 
respiratory disorder was not aggravated during service.  If 
both prongs are not met, the presumption of soundness at 
entry is not rebutted.

The Board notes that the record, to include the January 2003 
VA examination report, reflects a history of childhood 
asthma.  There is, however, no reliable evidence that the 
veteran had a respiratory disorder at service entrance.  
References to preservice asthma are insufficient to establish 
that such condition clearly and unmistakably preexisted 
service.  In regard to the reference to tuberculosis in a May 
1991 private treatment record, there is no reliable evidence 
that the veteran has ever had such disease or disability.  
The January 2003 VA examiner stated that the veteran's pre-
service history appeared moderately insignificant with regard 
to his current COPD.  The Board further notes the veteran was 
noted to have a diagnosis of possible asthma in February 
1981, and reported a five-year history of bronchitis in May 
1981 with a diagnosis of rule out bronchitis.  However, the 
September 1981 separation examination report shows the lungs 
and chest were normal.  Significantly, the first report or 
complaint of any respiratory problem subsequent to service is 
in 1986, more than 5 years after service, when the veteran 
was noted to have a secondary diagnosis of bronchospasm 
secondary to childhood asthma, and smoking.  

The competent evidence does not attribute a respiratory 
disorder to service and we are unable to conclude that a 
respiratory disorder existed prior to service.  In making 
this determination, the Board finds that the veteran has been 
an unreliable historian.  At times, he has reported a 
preservice history of asthma and, at other times, he has 
denied a preservice history of asthma (see service entrance 
examination report).  Similarly, he has presented 
unsubstantiated reports of preservice bronchitis and 
tuberculosis.  His statements are unsupported by preservice 
medical records and are not credible.  Furthermore, one 
medical opinion based on such unreliable report is equally 
tainted.  

Because the evidence establishes that a chronic respiratory 
disorder did not exist prior to service, the theory of 
aggravation is not relevant.  Thus, the issue is whether the 
veteran has a current disability related by competent 
evidence in-service disease or injury.

As noted, the October 1979 service entrance examination 
report shows that the veteran's lungs and chest were normal.  
In August 1980, the veteran complained of bronchitis.  
Physical examination revealed a clear chest and a dry cough.  
The assessment was that the veteran had a dry cigarette 
cough, not bronchitis.  

In February 1980, the veteran was seen with complaints of 
shortness of breath for two days.  He reported having a 
productive cough and seeing "spots" on occasion.  The veteran 
stated that he smoked one-half pack of cigarettes per day.  
The examiner noted that the veteran had a history of 
pneumonia and tuberculosis.  A diagnosis of possible asthma 
was entered.  

In August 1980, he complained of bronchitis.  The impression 
was a cigarette cough.  Treatment records, dated in February 
1981, show a chest x-ray disclosed that the lungs were clear 
of active disease.  He was seen for complaints of 
hematemisis.  The assessment was flu syndrome.  In addition, 
there was an assessment of possible bronchitis.  

In May 1981, the veteran was seen with complaints of dyspnea 
and coughing for one week.  It was noted that he smoked one 
pack of cigarettes per day.  The veteran reported a 5-year 
history of bronchitis.  He also noted having a productive 
cough.  The diagnosis was possible bronchitis.

At separation in September 1981, the lungs and chest were 
normal.  On the accompanying medical history, he denied 
having or having had asthma, tuberculosis, and shortness of 
breath, as well as a chronic cough.

Outpatient treatment records, dated in September 1986, note a 
childhood history of asthma.  A chest x-ray examination was 
normal.  At the time of discharge, final secondary diagnoses 
of secondary bronchospasm associated with smoking and 
childhood asthma was rendered.

At the time of a May 1991 examination, the veteran was noted 
to have had a history of tuberculosis as a child.  A chest x- 
ray examination in September 1991 was normal.

Pulmonary function testing performed in October 1993 revealed 
normal results.  At the time of a November 1993 visit, the 
veteran was noted to have wheezing and rhonchi in the 
bronchial area.  A diagnosis of bronchospasms was entered.  
In January 1994, a diagnosis of acute bronchitis was 
rendered.

On VA examination in June 1997, the veteran reported a 
history of chronic bronchitis.  He noted using Ventolin as 
needed.  He reported smoking one pack of cigarettes per day 
for 20 years.  He complained of a chronic cough that was 
occasionally productive of green sputum.  He noted some 
shortness of breath on minimal exertion and stated that he 
could not go up more than one flight of steps without getting 
short of breath.

Examination of the lungs revealed a prolonged expiratory 
phase with slightly coarse breath sounds throughout both lung 
fields.  There were no other adventitious breath sounds 
reported.  There was also no dullness to percussion.  
Hyperresonance was not present.  The examiner indicated that 
active disease was currently present as the veteran had 
evidence of linear opacity on x-ray consistent with 
pneumonia.  Diagnoses of chronic bronchitis and pneumonia 
were entered.

At the June 2002 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he was never treated for 
asthma prior to entering service.  Transcript at 2 (2002).  
He stated that he would breathe a lot of smoke and dust when 
he went on firing missions with his artillery unit.  Id.  He 
noted that he sought treatment for his coughing and that the 
doctors gave him Triaminic.  Id.  He further testified that 
he was diagnosed as having bronchitis in service.  Id. At 6.  
He noted that he had been treated for bronchitis since 
service.  Id.  

Treatment records, dated in May 2001, show a diagnosis of 
chronic obstructive pulmonary disease (COPD).  Pulmonary 
function tests revealed spirometry and lung volumes 
consistent with normal function except for slight increase in 
residual volume.  It was the examiner's impression that the 
veteran had a history of asthma with mild intermittent 
symptomatology.  

On VA examination in January 2003, the examiner reviewed the 
claims file.  The examiner noted the veteran's report of 
having been told by his mother that he had asthma as a child.  
The veteran also reported having had pneumonia as a baby, but 
had no memory of such.  He stated that he never had any long-
term medication for his lungs prior to service.

The veteran reported that he had the onset of cough while in 
service as a result of exposure to Howitzer gunfire and smoke 
for approximately one year around 40 percent of the time.  
The examiner noted the veteran smoked one pack of cigarettes 
per day and had done so for the past 25 years.  He had a 
moderate chronic cough and moderate exertional dyspnea, noted 
to be worse than it was during the service.

Examination of the veteran's lungs disclosed slightly harsh 
inspiratory and expiratory wheezing.  A diagnosis of COPD was 
rendered.

The examiner noted that because of the relative duration of 
the veteran's smoking history compared to any previous 
service exposure to fumes, it would seem more likely that the 
veteran's diagnosis and the severity of the condition would 
appear not service-related but instead, definitely related to 
his smoking.  The examiner added that the veteran's pre-
service history appeared moderately insignificant with regard 
to his current COPD.

The Board notes that the veteran was diagnosed as having 
acute bronchitis in October 1991, and that a diagnosis of 
bronchospasms was rendered in November 1993.  The Board also 
observes that the veteran was diagnosed as having chronic 
bronchitis and pneumonia at the time of the June 1997 VA 
examination.  However, there were no clinical findings or 
opinions relating any of these disorders to the veteran's 
period of service.

The Board notes that the veteran is competent to report that 
he was exposed to smoke and fumes in service because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  
To the extent that the veteran's private doctor, Dr. S. P., 
opined in August 2004 and July 2005, that the veteran's 
respiratory disorder "could" have begun with exposure to 
artillery and tank gun smoke and that prolonged exposure to 
smoke "could" contribute to COPD, the opinion is 
speculative in regard to this veteran.  Further diminishing 
the probative value of Dr. S. P.'s opinion is the fact that 
she provided no medical evidence in support of the opinion.  
The Board notes the doctor was specifically requested to 
provide medical information to support her opinion in the 
September 2004 Board remand.  

The January 2003 VA's examiner's opinion that because of the 
relative duration of the veteran's smoking history compared 
to any previous service exposure to fumes, it would seem more 
likely that the veteran's diagnosis and the severity of the 
condition was not service-related but definitely related to 
his smoking and that the veteran's preservice history would 
appear moderately insignificant with regard to his current 
COPD is being given greater weight.  It is more probative in 
that the examiner's opinion was rendered following a complete 
review of the file and a thorough examination.  The Board 
also notes that the request for the opinion specifically 
referenced in-service manifestations and the examiner still 
concluded that the veteran's respiratory disorder was not 
related to service.  

To the extent that the veteran has attempted to establish 
continuity of symptomatology since service, the Board finds 
his statements to be unreliable and unsupported.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


